DETAILED ACTION
	This is a final rejection in response to amendments filed 8/10/2022. Claims 1-6 are currently pending. 
Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. Applicant argues the prior art to Bailey fails to teach the joint radially between the radially inner body and the radially outer body. As seen in figure 5, the braze 74 is sandwiched between the radially outer body 76/78 and the radially inner body 64. Therefore, the joint is located radially between the inner body and the outer body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bailey et al. (US 20100064690).

	Regarding independent claim 1, Bailey teaches a method of making a fuel injector 12, comprising: 
positioning an inner body 64 within an outer body 76/78 (see figures 4 and 5); 
engaging a retention tab 70 of the inner body within a retention groove 68 defined within an inner surface of the outer body [0021]; 
retaining the inner body relative to the outer body [0021]; 
heating the inner body and the outer body to define a joint axially offset from the retention tab along the inner body (inherent, this is how braze is applied), wherein the joint is located radially between the inner body and the outer body (as the braze is sandwiched between the inner and outer body); and 
redundantly retaining the inner body within the outer body with the joint (this is the case as it is being held in place by both braze and tab).
Regarding dependent claim 2, Bailey teaches further comprising seating a braze ring 74 on the inner body at a location axially offset from the retention tab along the inner body (as shown on inner body 64 in figure 4).
Regarding dependent claim 3, Bailey teaches wherein heating the inner body and the outer body includes interfusing material from the outer body with the inner body in a welding operation [0021, as the braze connects the outer and inner bodies together]. 
Regarding independent claim 5, Bailey teaches method of making a fuel injector 12, comprising: 
positioning an inner body 64 within an outer body 76/78 (see figures 4 and 5); 
engaging a retention tab 70 of the inner body within a retention groove 68 defined within an inner surface of the outer body [0021]; 
retaining the inner body relative to the outer body [0021]; 
seating a braze ring on the inner body at a location axially offset from the retention tab along the inner body [0021]; 
heating the inner body and the outer body to define a joint axially offset from the retention tab along the inner body(inherent, this is how braze is applied, joint is located axially offset from tab 70), wherein the joint includes a braze structure disposed between an outer surface of the inner body and an inner surface of the outer body (joint is where 74 is in contact with 76/78 and 64 in figure 5); and 
redundantly retaining the inner body within the outer body with the joint (this is the case as it is being held in place by both braze and tab).
Regarding independent claim 6, Bailey teaches method of making a fuel injector 12, comprising: 
positioning an inner body 64 within an outer body 76/78 (see figures 4 and 5); 
engaging a retention tab 70 of the inner body within a retention groove 68 defined within an inner surface of the outer body [0021]; 
retaining the inner body relative to the outer body [0021]; 
heating the inner body and the outer body to define a joint axially offset from the retention tab along the inner body (inherent, this is how weld is applied, joint is located axially offset from tab 70); and 
redundantly retaining the inner body within the outer body with the joint, wherein heating the inner body and the outer body includes interfusing material from the outer body with the inner body in a welding operation, wherein the joint includes a weld structure disposed between the interior surface of the outer body and the outer surface of the inner body (this is the case as it is being held in place by braze, weld and tab, [0022] further teaches using weld between shoulder 68 and shoulder (tab) 70, weld at this location would still be located between portions of the inner and outer bodies and therefore meet all limitations of claim).
Allowable Subject Matter
Claim 4 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741